Title: To James Madison from Stephen Pleasonton, 31 December 1816
From: Pleasonton, Stephen
To: Madison, James



Sir,
31 Decr. 1816.

Capt. Mullowny who holds the Commission of Consul at Tenneriffe, but who has not yet found it convenient to repair to his Station, has sent me the inclosed papers with a view to induce the appointment of Emanuel J. West as Vice Consul there, to act during his absence.  The recommendations of Mr. West are very respectable, and if he could be appointed, it would greatly accommodate Capt. Mullowny.  I have the honor to be With the greatest respect, Sir, your Ob. Sert.

S. Pleasonton

